Case 3:20-cv-05893-MCR-HTC Document1 Filed 10/20/20 Page 1 of 8

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

 

DAVID POSCHMANN,

Plaintiff,
Vv.

CASE NO.

NEWMAN-DAILEY
RESORT PROPERTIES, INC.,

Defendant.

/
COMPLAINT

Plaintiff, David Poschmann, by and through his undersigned counsel, hereby
sues the Defendant, NEWMAN-DAILEY RESORT PROPERTIES, INC., for
injunctive relief pursuant to the Americans With Disabilities Act, 42 U.S.C.
§12181, et seq. (the "ADA") and in support thereof states as follows:

JURISDICTION
1. This court has subject-matter jurisdiction since this action arises
pursuant to 28 U.S.C. § 1331 and §1343 and Plaintiff s claims arise under 42
U.S.C. §12181 et seq. based upon Defendant's violations of Title III of the ADA.
VENUE
2. Venue lies in this judicial district pursuant to 28 U.S.C. § 1391(b)
(2) because Defendant is a resident of this district and the facility, whose online

reservation system is at issue herein, is situated in this district.
Case 3:20-cv-05893-MCR-HTC Document1 Filed 10/20/20 Page 2 of 8

PARTIES
3. Plaintiff, David Poschmann, is an individual who is over eighteen

years ofage and sui juris. Plaintiffis disabled as such term is defined by the ADA
and is substantially limited in performing one or more major life activities due to
the amputation ofhis right leg in 2012. Plaintiffuses a wheelchair to ambulate.
Plaintiff drives his own specially equipped vehicle and has a valid disabled parking
permit from the Florida Department of Highway Safety and Motor Vehicles.
Defendant's online vacation rental reservation system fails to comply with any of
therequirements of 28 C.F.R. §36.302(e) and therefore Plaintiff's full and equal
enjoyment of the goods, services, facilities, privileges, advantages and/or
accommodations offered thereon are restricted and limited because of Plaintiff s
disability and will be restricted in the future unless and until Defendant is
compelled to cure the substantive ADA violations contained on its online
reservation system. Plaintiffintends to visit the online reservation system for
Defendant's place of lodging in the near future, and within thirty (30) days, to book
a vacation rental and utilize the goods, services, facilities, privileges, advantages
and/or accommodations being offered and/or to test the online reservation system
for compliance with 28 C.F.R. §36.302(e).

4. Defendant is the owner and operator of the Beachside Inn located at

2931 Scenic Highway 98 in Destin, Florida ("the Beachside"). The online
Case 3:20-cv-05893-MCR-HTC Document 1 Filed 10/20/20 Page 3 of 8

reservation system for the vacation rentals at the Beachside is found at
www.destinbeachsideinn.com.
CLAIM FOR INJUNCTIVE RELIEF PURSUANT TO THE ADA

5. On July 26, 1990, Congress enactedthe ADA explaining that the
purpose ofthe ADA was to providea clear and comprehensive national mandate
for the elimination of discrimination against individuals with disabilities and to
provide clear, strong, consistent, enforceable standards addressing said
discrimination, invoking the sweep of congressional authority in order to address
the major areas of discrimination faced day-to-day by people with disabilities to
ensure that the Federal government plays a central role in enforcing the standards
set by the ADA. (42 U.S.C. § 12101(b)(1)-(4)).

6. Pursuantto the mandates of 42 U.S.C. §12134(a), on September 15,
2010, the Department of Justice, Office of the Attorney General, published revised
regulations for Title III of the Americans With Disabilities Act of 1990 in the
Federal Register to implement the requirements of the ADA. Public
accommodations, including places of lodging, were required to conformto these
regulations on or before March 15, 2012.

7. On March 15, 2012, new regulations implementing Title III of the
ADA took effect, imp osing significant new obligations on inns, motels, hotels and

other "places of lodging". 28 C.F.R. §36.302(e) states:
Case 3:20-cv-05893-MCR-HTC Document1 Filed 10/20/20 Page 4 of 8

"(1) Reservations made by places of lodging. A public accommodation that
owns, leases (or leases to), or operates a place of lodging shall, with respect to
reservations made by any means, including by telephone, in-person, or through a
third party -

(i) Modify its policies, practices, or procedures to ensure that individuals with
disabilities can makereservations for accessible guest rooms during the same hours
and in the same manner as individuals who do not need accessible rooms;

(ii) Identify and describe accessible features in the hotels and guest rooms offered
through its reservations service in enough detail to reasonably

permit individuals with disabilities to assess independently whether a given hotel
or guest room meets his or her accessibility needs; !

(iii) Ensure that accessible guest rooms are held for use by individuals with
disabilities until all other guest rooms of that type have been rented and the
accessible room requested is the only remaining room of that type;

(iv) Reserve, upon request, accessible guest rooms or specific types of guest rooms
and ensure that the guest rooms requested are blocked and removed from all
reservations systems; and

(v) Guarantee that the specific accessible guest room reserved through its
reservations service is held for the reserving customer, regardless of whether a
specific room is held in response to reservations made by others."

8. The Beachsideis a place of public accommodation that owns and/or
leases and operates a place of lodging pursuant to the ADA. The Beachside has an
online reservation system whereby potential patrons may reserve a vacation rental.
The reservation system is subject to the requirements of 28 C.F.R.§ 36.302(e) and

Defendant is responsible for said compliance.

 

1 The United States Department of Justice, in "28 C.F.R. Appendix A to Part 36, Guidance on Revisions to ADA
Regulation on Nondiscrimination on the Basis of Disability by Public Accommodations and Commercial Facilities" ,
provides a section-by-section analysis of 28 C.F.R. §36.302(e)(1). In its analysis and guidance, the Department of
Justice's official comments state that "information about the Hotel should include, ata minimum, information about
accessible entrances to the hotel, the path of travel to guest check-in and other essential services, and the accessible
route to the accessible room or rooms. In addition to the room information described above, these hotels should
provide information about important features that do not comply with the 1991 Standards." An agency's
interpretation of its own regulations, such as the Department of Justice's interpretation of 28 C.F.R. §36.302(e)(1),
must be given "substantialdeference" and "controlling weight" unless it is "plainly erroneous or inconsistent with
the regulation." Thomas Jefferson Univ. v. Shalala,512 U.S. 504,512, 1148.Ct. 2381, 129 LEd.2d 405 (1994).
Case 3:20-cv-05893-MCR-HTC Document1 Filed 10/20/20 Page 5 of 8

9. Mostrecently, during September, 2020 Plaintiff attempted to
specifically identify and booka guaranteed reservation for an accessible vacation
rental at the Beachside through the Beachside’s online reservation system but was
unable to do so due to Defendant's failure to comply with the requirements set
forth in paragraph 7.

10. Plaintiffis an advocate of the rights of similarly situated disabled
persons and, pursuant to Houston v. Marod Supermarkets, Inc. ,733 F.3d 1323
(11th Cir. 2013), is a "tester" for the purpose of asserting his civil rights,
monitoring, ensuring, and determining whether places of public accommodation,
including online reservation systems for places oflodging, are in compliance with
the ADA.

11. Defendant has discriminated against Plaintiffby denying him access
to and full and equal enjoyment of the goods, services, facilities, privileges,
advantages and accommodations offered through the Beachside’s online
reservation system due to the substantive ADA violations contained thereon.

12. Theonline reservation system for the Beachside encountered by
Plaintiff when he visited it failed to comply with any of the requirements of 28
C.F.R.§ 36.302(e)(1). When Plaintiff visited the Beachside’s online reservation
system he tried to makea reservation for an accessible vacation rental at the

Beachside, since he requires an accessible vacation rental due to the amputation of
Case 3:20-cv-05893-MCR-HTC Document1 Filed 10/20/20 Page 6 of 8

his right leg, but it was not possible to make such a reservation. It was possible to
reserve a vacation rental that was not accessible. For this reason Defendant has no
policy, practice, or procedure in place to ensure that individuals with disabilities
can makereservations for accessible vacation rentals during the same hours and in
the same manner as individuals who do not need accessible vacation rentals. This
constitutes a violation of 28 C.F.R.§ 36.302(e)(1)(i). When Plaintiff visited the
Beachside’s online reservation system he searched the site for the identification
and descriptions of accessible features at the Beachside and vacation rentals
offered through the reservation service so that he could assess independently
whether the Beachside or a specific vacation rental met his accessibility needs in
light of his disability but the reservation service contained no such descriptions at
all. This constitutes a violation of 28 C.F.R.§ 36.302(e)(1)(i1). In light of the
foregoing, Defendant also necessarily violated 28 C.F.R. §36.302(e)(1)(iti)-(v) in
that since the online reservation service does not describe any accessible vacation
rental and does not, in turn, allow the reserving of such accessible vacation rental,
the Website cannot hold such unavailable accessible vacation rental in the
reservation system until all other units have been rented, block such unavailable
accessible vacation rentals from the system once reserved, and guaranty that such
unavailable vacation rentals will be held for the reserving customer as required by

sections (111) - (v) respectively.
Case 3:20-cv-05893-MCR-HTC Document1 Filed 10/20/20 Page 7 of 8

13. Plaintiffis without an adequate remedy at law and is suffering
irreparable harm and he reasonably anticipates that he will continue to suffer
irreparable harm unless and until Defendant is required to correct the ADA
violations to the online reservation system for the Beachside and maintain the
online reservation system and accompanying policies in a manner that is consistent
with and compliant with the requirements of 28 C.F.R. §36.302(e).

14. Plaintiffhas retained the undersigned counsel for the filing and
prosecution of this action and is entitled to recover reasonable attorneys’ fees, costs
and expenses from Defendant, including litigation expenses and costs pursuant to
42 U.S.C. §12205.

15. Pursuantto 42 U.S.C. § 12188(a), this Court is provided with authority
to grant injunctive relief to Plaintiff, including an Order compelling Defendant to
implement policies, consistent with the ADA, to accommodate the disabled, by
requiring Defendant to alter and maintain its online reservation system in

accordance with the requirements set forth in paragraph 7 above.’

 

2 The injunction, to be meaningfuland fulfill its intended purpose, should require Defendant to develop, and strictly
enforce, a policy requirmg regular monitoring of its online reservations system. As rates and classes of hotel rooms
at the Beachside, and the number and type of vacation rentals, beds, accommodations and amenities offered in the
various unit types change from time to time, the availability of accessible units must be re-dispersed across these
various price points, classes, as well as across units with disparate features (2010 ADA Standard 224.5). In light of
the foregoing, in addition to regular ongoing website maintenance and to reflect physical changes at the Beachside,
the online reservations system must continuously be updated to properly reflect and describe Defendant's
compliance with the substantive ADA Standards regarding accessible vacation rentals in accordance with 28 C.F.R.
36.302(e)(1).
Case 3:20-cv-05893-MCR-HTC Document 1 Filed 10/20/20 Page 8 of 8

WHEREFORE, Plaintiff, David Poschmann, requests that the Court issue a
permanent injunction enjoining Defendant from continuing its discriminatory
practices, ordering Defendant to implement policies, consistent with the ADA, to
accommodate the disabled, through requiring Defendant to alter and maintain the
online reservation system for the Beachside in accordance with the requirements
set forth in paragraph7 above, and awarding Plaintiffreasonable attorneys’ fees,

litigation expenses, including expert fees, and costs.

s/Drew M. Levitt

DREW M. LEVITT
Florida Bar No: 782246
drewmlevitt@gmail.com
LEE D. SARKIN

Florida Bar No. 962848
Lsarkin@aol.com

4700 N.W. Boca Raton Boulevard
Suite 302

Boca Raton, Florida33431
Telephone (561) 994-6922
Facsimile (561) 994-0837
Attomeys for Plaintiff
